DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-32 filed on September 24, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 08, 2020 and September 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/985232, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 7, 15, 23 and 31 does not have support from original filed specification. A review of specification, it only discloses OCC and enabling intra slot hopping but does not disclose wherein a duration of the OCCs is based on whether intra-slot hopping is enabled at the UE.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 17-23 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder "means for" coupled with functional language without reciting sufficient structure to achieve the function: 
Claim 17 recite “means for determining” in line 2 and 5 and “means for transmitting” in line 7.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Regarding claim 17, in Fig. 4, a user terminal 120 the specification recites reference characters 480 464 for determining and transmitting respectively and algorithm to perform the claimed specific computer 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG et al. (R1-1710315, Design of long NR-PUCCH for up to 2 UCI bits, uploaded on June 17, 2017, hereinafter "LG") in view of Cho et al. (US 2020/0092876 A1, provisional application No. 62/476,594 and No. 62/476,425 filed on Mar. 24, 2017, hereinafter "Cho").
Regarding claim 1, Cho discloses method for wireless communications by a user equipment (UE), comprising:
determining a first set of uplink resources for repeated transmission of one or more acknowledgment (ACK) bits across multiple symbols within a transmission time interval (TTI) (LG, pg. 4 UE multiplexing capacity can be determined by the minimum OCC length among UCI (i.e. first set of UL resources) and DMRS in each hop, HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for, LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits);
determining a second set of uplink resources for multiplexing at least demodulation reference signals (DMRS) with the one or more ACK bits (LG, pg. 4 UE multiplexing capacity can be determined by the minimum OCC length among UCI  and DMRS (i.e. second set of UL resources) in each hop, HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for, LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits); and
transmitting the one or more ACK bits multiplexed with the DMRS in alternating symbols using the first set of uplink resources and the second set of uplink resources (LG, pg. 3-4 HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s). In general, the sequence defined for LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits) (Cho, [0036] In addition, multiplexing with a short HARQ-ACK PUCCH can be supported on either the DMRS or UCI subcarriers). 
LG discloses UE multiplexing capacity determined by minimum OCC length among UCI and DMRS in each hop on pg. 4 but does not explicitly disclose wherein the one or more ACK bits are multiplexed with the DMRS based on the first set of uplink resources and the second set of uplink resources.
Cho from the same field of endeavor discloses wherein the one or more ACK bits are multiplexed with the DMRS based on the first set of uplink resources and the (Cho, [0036-37] multiplexing with a short HARQ-ACK PUCCH can be supported on either the DMRS or UCI subcarriers the other comb is used to transmit DMRS for the HARQ ACK).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified NR-PUCCH disclosed by LG and UCI and DMRS multiplexed with HARQ-ACK disclosed by Cho with a motivation to make this modification in order to improved performance
for a short PUCCH that carries 1-2 UCI bits (Cho, [0042]).
Regarding claim 2, LG discloses wherein determining the first set of uplink resources and determining the second set of uplink resources are based on whether intra-slot frequency hopping is enabled at the UE (LG, pg. 6 to support the configurability on enabling/disabling of intra-slot hopping for long duration PUCCH, with consideration of RS overhead).
	Regarding claim 3, LG discloses wherein the one or more ACK bits are modulated using at least one of binary phase-shift keying (BPSK) or quadrature phase-shift keying (QPSK) modulation (LG, pg. 1 HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s)).
	Regarding claim 4, LG discloses support sufficient UE multiplexing capacity with cyclic shift but does not explicitly disclose wherein the one or more ACK bits are frequency domain multiplexed with one or more ACK bits of one or more other UEs using different cyclic shifts corresponding to different UEs including the UE and the one or more other UEs.
(Cho, [0044] multiple user multiplexing, the short HARQ-ACK PUCCHs for different UEs can be multiplexed within the same PRB by assigning different cyclic shifts for the CAZAC sequences to the UEs). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified NR-PUCCH disclosed by LG and UCI and DMRS multiplexed with HARQ-ACK disclosed by Cho with a motivation to make this modification in order to improved performance
for a short PUCCH that carries 1-2 UCI bits (Cho, [0042]).
	Regarding claim 5, LG discloses wherein the one or more ACK bits are sent with time domain multiplexing using orthogonal cover codes (OCCs) (LG, pg. 1 Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings:
– HARQ ACK by BPSK or QPSK modulation is repeated in time domain and multiplied with sequence(s) and Time domain OCC can be applied over multiple UCI/DMRS symbols per frequency hop).
	Regarding claim 6, LG discloses wherein the one or more ACK bits being multiplexed with the DMRS based on the first set of uplink resources and the second set of uplink resources comprise the OCCs being based on a duration of the determined uplink resources including the first set and the second set of uplink resources (LG, pg. 3-4 Time domain OCC can be applied over multiple UCI/DMRS symbols per frequency hop, LTE PUCCH can be reused for UCI and DMRS sequences in NR-PUCCH with up to 2 UCI bits, to support sufficient UE multiplexing capacity, time domain OCC (on top of cyclic shift) was agreed to be applied over multiple UCI/DMRS symbols per frequency hop).
Regarding claim 7, LG discloses wherein a duration of the OCCs is based on whether intraslot hopping is enabled at the UE (LG, pg. 4 UE multiplexing capacity can be determined by the minimum OCC length among UCI and DMRS in each hop (i.e. intra hopping is enabled)).
	Regarding claim 8, LG discloses a small UCI payload with 1 or 2 bits, but does not explicitly disclose prior to transmitting the one or more ACK bits multiplexed with the DMRS, encoding the one or more ACK bits with a simplex code resulting in a plurality of encoded ACK bits including at least one more bit than the one or more ACK bits prior to encoding. 
Cho from the same field of endeavor discloses prior to transmitting the one or more ACK bits multiplexed with the DMRS, encoding the one or more ACK bits with a simplex code resulting in a plurality of encoded ACK bits including at least one more bit than the one or more ACK bits prior to encoding (Cho, [0040] Multiple short PUCCH structures can be employed for carrying 1-2 bits (i.e. simplex code) of hybrid ARQ acknowledgement (HARQ-ACK), wherein transmitting the one or more ACK bits comprises transmitting the plurality of encoded ACK bits, and wherein repeated transmission of the one or more ACK bits comprises repeated transmission of different subsets of the plurality of encoded ACK bits using Quadrature Phase Shift Keying (QPSK) modulation (Cho, [0039] with respect to a short PUCCH to carry a few tens of UCI bits, the DMRS can be sent on four subcarriers per PRB (i.e., 4 subcarriers per 12 subcarriers), which can result in an overhead of 1A Each UCI subcarrier can carry a quadrature phase shift keying (QPSK) symbol corresponding to different UCI encoded bits).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified NR-PUCCH disclosed by LG and UCI and DMRS multiplexed with HARQ-ACK disclosed by Cho with a motivation to make this modification in order to improved performance
for a short PUCCH that carries 1-2 UCI bits (Cho, [0042]).
Regarding claims 9-16, these claims recite "An apparatus, comprising:
a non-transitory memory comprising executable instructions; and
a processor in data communication with the memory and configured to execute the instructions to cause the apparatus to: " (Cho, Fig. 17-18 [0082-83]) that disclose similar steps as recited by the method of claims 1-8, thus are rejected with the same rationale applied against claims 1-8 as presented above.
Regarding claims 17-24, these claims recite "An apparatus" (Cho, Fig. 17-18 [0082-83]) that disclose similar steps as recited by the method of claims 1-8, thus are rejected with the same rationale applied against claims 1-8 as presented above.
Regarding claims 25-32, these claims recite "A non-transitory computer readable medium having instructions stored thereon that, when executed by a user equipment (UE), cause the UE to perform a method" (Cho, Fig. 17-18 [0082-83]) that disclose similar steps as recited by the method of claims 1-8, thus are rejected with the same rationale applied against claims 1-8 as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415